DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention of Group I in the reply filed on August 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of first fins extend in … a helical direction along a tube length of the heat transfer tube” in claim 2, “plurality of second fins extend in the other of an axial direction … along a tube length of the heat transfer tube” in claim 3, “both the plurality of first fins and the plurality of second fins extend in helical directions along a tube length of the heat transfer tube “ in claim 4, “plurality of first fins and the plurality of second fins extend in opposing helical directions along the tube length” in claim 5, and “tube is formed from a first material and the plurality of second fins are formed from a second material different from the first material” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Although photographs are permissible as drawings, Figure 3 does not clearly depict the claimed features. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (4,733,698).


an inner tube surface 2 defining an interior of the heat transfer tube 1;
a plurality of first fins extending from the inner tube surface 2 inwardly into the interior of the heat transfer tube 1 defining a plurality of first grooves 3 between adjacent first fins; and
a plurality of second fins 13 extending from the first fins, defining a plurality of second grooves 11 between adjacent second fins 13, and defining a plurality of reentrant cavities 9 at the first grooves 3, beneath the second fins (Figure 10).
The recitation “for a heating, ventilation, air conditioning and refrigeration system” in the preamble is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 2, Sato (column 5, lines 41-45) discloses the plurality of first fins defined by the plurality of first grooves 3 extend in an axial direction along a tube length of the heat transfer tube 1.
Regarding claim 3, Sato (column 5, lines 41-45) discloses the plurality of second fins 13 extend in the helical direction along a tube length of the heat transfer tube 1.
Regarding claim 4, Sato (column 5, lines 37-40) discloses the plurality of first fins defined by the plurality of first grooves 3 and the plurality of second fins 13 extend in helical directions along a tube length of the heat transfer tube 1.
Regarding claim 5, Sato (column 5, lines 37-40) discloses the plurality of first fins defined by the plurality of first grooves 3 and the plurality of second fins 13 extend in opposing helical directions along the tube length.

Regarding claim 7, Sato (Table 1) discloses each of the plurality of first fins defined by the plurality of first grooves 3 and the plurality of second fins 13 have a height in the range of 10 microns to 800 microns (i.e. 300 and 220 microns, respectively).
Regarding claim 10, as applied to claim 1 above, Sato (column 1, lines 41-45) disclose a heating, ventilation, air conditioning and refrigeration system inherently including one or more heat exchangers having one or more heat transfer tubes disposed therein, the one or more heat transfer tubes configured to exchange thermal energy between a first fluid flowing through an interior of the heat transfer tubes and a second fluid flowing over an exterior of the heat transfer tubes.
Regarding claim 11, as applied to claim 2 above, the claim limitations are met.
Regarding claim 12, as applied to claim 3 above, the claim limitations are met.
Regarding claim 13, as applied to claim 4 above, the claim limitations are met.
Regarding claim 14, Chiang et al. (column 1, lines 46-49) disclose the heat exchanger is a condenser or an evaporator in a heat pump.

Claim(s) 1-4, 6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (5,332,034).
Chiang et al. disclose a heat transfer tube 50 comprising:
an inner tube surface defining an interior of the heat transfer tube 50;

a plurality of second fins 55 extending from the first fins 53, defining a plurality of second grooves between adjacent second fins 55, and defining a plurality of reentrant cavities at the first grooves, beneath the second fins 55.
The recitation “for a heating, ventilation, air conditioning and refrigeration system” in the preamble is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 2, Chiang et al. (column 3, lines 50-53) disclose the plurality of first fins 53 extend in an axial direction along a tube length of the heat transfer tube 50.
Regarding claim 3, Figures 3-4 disclose the plurality of second fins 55 extend in the helical direction, β along a tube length of the heat transfer tube 50.
Regarding claim 4, Figure 2 and Figures 3-4, respectively disclose the plurality of first fins 53 and the plurality of second fins 56 extend in helical directions along a tube length of the heat transfer tube 50.
Regarding claim 6, the recitation of formed by a mechanical deformation” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.
Regarding claim 10, as applied to claim 1 above, Chiang et al. (column 1, lines 5-12) disclose a heating, ventilation, air conditioning and refrigeration system inherently including one or more heat exchangers having one or more heat transfer tubes disposed therein, the one or more heat transfer tubes configured to exchange thermal energy between a first fluid flowing 
Regarding claim 11, as applied to claim 2 above, the claim limitations are met.
Regarding claim 12, as applied to claim 3 above, the claim limitations are met.
Regarding claim 13, as applied to claim 4 above, the claim limitations are met.
Regarding claim 14, Chiang et al. (column 1, lines 46-49) disclose the heat exchanger is a condenser or an evaporator in a heat pump.

Claim(s) 1-6 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (5,458,191).
Chiang et al. disclose a heat transfer tube 50 comprising:
an inner tube surface defining an interior of the heat transfer tube 50;
a plurality of first fins 53 extending from the inner tube surface inwardly into the interior of the heat transfer tube 50 defining a plurality of first grooves between adjacent first fins; and
a plurality of second fins 55 extending from the first fins 53, defining a plurality of second grooves between adjacent second fins 55, and defining a plurality of reentrant cavities at the first grooves, beneath the second fins 55.
The recitation “for a heating, ventilation, air conditioning and refrigeration system” in the preamble is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 2, Chiang et al. (column 3, lines 57-60) disclose the plurality of first fins 53 extend in a helical direction along a tube length of the heat transfer tube 50.

Regarding claim 4, Figure 2 discloses the plurality of first fins 53 and the plurality of second fins 56 extend in helical directions along a tube length of the heat transfer tube 50.
Regarding claim 5, Figure 2 discloses the plurality of first fins 53 and the plurality of second fins 55 extend in opposing helical directions along the tube length.
Regarding claim 6, the recitation of formed by a mechanical deformation” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.
Regarding claim 10, as applied to claim 1 above, Chiang et al. (column 1, lines 4-13) disclose a heating, ventilation, air conditioning and refrigeration system inherently including one or more heat exchangers having one or more heat transfer tubes disposed therein, the one or more heat transfer tubes configured to exchange thermal energy between a first fluid flowing through an interior of the heat transfer tubes and a second fluid flowing over an exterior of the heat transfer tubes.
Regarding claim 11, as applied to claim 2 above, the claim limitations are met.
Regarding claim 12, as applied to claim 3 above, the claim limitations are met.
Regarding claim 13, as applied to claim 4 above, the claim limitations are met.
Regarding claim 14, Chiang et al. (column 1, lines 60-63) disclose the heat exchanger is a condenser or an evaporator in a heat pump.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (4,733,698), Chiang et al. (5,332,034) or Chiang et al. (5,458,191) in view of Sanborn et al. (4,359,086).
	Sato, Chiang et al. (‘034) or Chiang et al. (‘191) discloses all the claimed limitations except the tube is formed from a first material and the plurality of second fins are formed from a second material different from the first material.
	Sanborn et al. discloses a heat transfer tube 20 comprising:
a plurality of first fins 11 extending from the surface 10 defining a plurality of first grooves between adjacent first fins 11; and
a plurality of second fins 16 extending from the first fins 11, defining a plurality of second grooves 17 between adjacent second fins 16, and defining a plurality of reentrant cavities 15 at the first grooves, beneath the second fins 16;
wherein the tube 20 is formed from a first material (i.e. copper) and the plurality of second fins 16 are formed from a second material (column 3, lines 11-30) different from the first material for the purpose of ease of manufacture and economy.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Sato, Chiang et al. (‘034) or Chiang et al. (‘191) the tube is formed from a first material and the plurality of second fins are formed from a second material  different from the first material for the purpose of ease of manufacture and economy as recognized by Sanborn et al..
Regarding claim 9, Sanborn et al. (column 3, lines 25-26) discloses the plurality of second fins 16 are formed from a polymer.

Conclusion
Applicant is reminded of his duty to disclose under 37 CFR § 1.56, which states in part:
Duty to disclose information material to patentability.

(a)     A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned.

Both Chiang et al. (5,332,034) and Chiang et al. (5,458,191) have a common inventor and are commonly assigned.  The Examiner wonders if other pertinent prior art exists not disclosed by the inventor(s) and assignee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763